DETAILED ACTION

Response to Amendment
Applicant’s arguments with respect to claims 1-10, 12-16, 18-19, 21 and 23-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16, 18-19, 21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Pub. 2020/0314812) in view of Babaei (US Pub. 20200351931).
Regarding claim 1, Xu discloses a method of wireless communication at a user equipment (UE), comprising: 
receiving at least one message (par.0189 “via RRC message”) indicating at least one of a first set of values corresponding to a set of power control parameters (par.0189 “different PCPS of the multiple PCPSs may comprises same values”) or a second set of values corresponding to the set of power control parameters (par.0189 “PCPSs may comprise different values of the one or more power control parameters”); 
receiving downlink control information (DCI) indicating a hybrid automatic repeat request (HARQ) process number (par.0182 “the information in the DCI   ….  including at least one of: …… HARQ process number”). 
Xu discloses transmitting information using the first set of values corresponding to the set of power control parameters or the second set of values corresponding to the set of power control parameters (par.0189 “uplink transport block transmission and retransmission  via a physical uplink shard channel”).  However, Xu fails to teach said transmission being based on a HARQ configuration associated with the HARQ process number.
Babaei said transmission being based on a HARQ configuration associated with the HARQ process number (par.0375 “The first configuration parameters of the first configured grant may comprise a first periodicity, a first number of HARQ processes, a first power control parameter”, “The second configuration parameters of the second configured grant may comprise a second periodicity, a second number of HARQ processes, a second power control parameter”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Xu with the above teaching of Babaei in order to provide a first configured grant configuration associated with a first number of HARQ process and a second configured grant configuration associated with a second number of HARQ process as suggested by Babei (par.0376).
Regarding claims 2 and 13, the modified Xu discloses the first set of values is used to transmit the information retransmission of HARQ feedback associated with the HARQ process number is disabled by the HARQ configuration (par.0191 “The wireless device may perform an initial transmission for the transport block at time T1 using a pre-allocated uplink grant, par.0193 “at time T1. The wireless may….based on a PCPS”), and wherein the second set of values is used to transmit the information if retransmission of HARQ feedback associated with the HARQ process number is enabled by the HARQ configuration (Xu, par.207 “DCI indicating a NACK at time T2…..a second uplink transmission power p2 for the uplink transport block on the PUSCH”).  
Regarding claims 3, 14, 24 and 29, the modified Xu discloses the first set of values is used to transmit the information 
Regarding claims 4, 15 and 25, the modified Xu discloses receiving, from a network, a respective at least one of the first set of values corresponding to the set of power control parameters or the second set of values corresponding to the set of power control parameters for each HARQ process of a set of HARQ processes configured for the UE (Babei, par.0375).  
Regarding claims 5, 16, 26 and 30, the modified Xu discloses at least one message indicates at least one sounding reference signal (SRS) resource indicator (SRI) (Xu, par.087 “SRS resource configuration identifier”), the at least one SRI being associated with at least one of the first set of values corresponding to the set of power control parameters or the second set of values corresponding to the set of power control parameters (Xu, par.086 “DCI format may be employed for a UE to select at least one or more configured SRS resource sets”).
Regarding claims 6, 18 and 27, the modified Xu discloses the at least one SRI indicates the at least one of the first set of values corresponding to the set of power control parameters or the second set of values corresponding to the set of power control parameters (Xu,par.086-087).  
Regarding claims 7 and 19, the modified Xu discloses at least one value of the first set of values corresponding to at least one power control parameter of the set of power control parameters is equal to at least one value of the second set of values corresponding to the at least one power control parameter of the set of power control parameters (Xu, par.0189 “different PCPS of the multiple PCPSs may comprise same values of the one or more power control parameters”). 
Regarding claim 8, the modified Xu discloses the at least one message further indicates a first PO physical uplink shared channel (PUSCH) Alpha Set (PO-PUSCH-AlphaSet) including the first set of values corresponding to the set of power control parameters and also indicates a second PO-PUSCH-AlphaSet including the second set of values corresponding to the set of power control parameters, wherein3 AFDOCS/26115687.1App. No.: 17/143,864Docket No.: 030284.18796/201312the DCI further indicates one of the first PO-PUSCH-AlphaSet or the second PO-PUSCH- AlphaSet, and wherein the information is transmitted using the first set of values or the second set of values based on the indicated one of the first PO-PUSCH-AlphaSet or the second PO-PUSCH-AlphaSet (Babaei, par.0371 “a parameter nrofHARQ-Processes may indicat……Type 1 and Type 2….an index of the P0-PUSCH-AlphaSet to be used for this configuration”.  
Regarding claims 9 and 21, the modified Xu discloses the first set of values corresponding to the set of power control parameters and the second set of values corresponding to the set of power control parameters are configured at the UE without being received from a network (Xu, par.0194 “The wireless device may fails to receive a downlink control information”), and the DCI indicates one of the first set of values or the second set of values is to be used for transmitting the information (Xu, par.0194 “The wireless device may receive a DCI indicating a negative acknowledge”).  
Regarding claim 10, the modified Xu discloses transmitting a first signal on a first component carrier using one of the first set of values corresponding to the set of power control parameters or the second set of values corresponding to the set of power control parameters, said transmission of the first signal being based on a first HARQ configuration associated with the first component carrier; and transmitting a second signal on a second component carrier using one of the first set of values corresponding to the set of power control parameters or the second set of values corresponding to the set of power control parameters, said transmission of the second signal being based on a second HARQ configuration associated with the second component carrier, the first signal and the second signal being transmitted concurrently in time, wherein one of the first signal or the second signal is associated with a first priority that is higher than a second priority associated with the other one of the first signal or the second signal, the first priority being based on the first HARQ4 AFDOCS/26115687.1App. No.: 17/143,864Docket No.: 030284.18796/201312configuration and the second priority being based on the second HARQ configuration (Babei, par.0192 “one HARQ entity per carrier in case of Carrier Aggregation”, par.0197 “a carrier may be an UL PCC”, “a carrier may be an uplink secondary component carrier”, par.0322 “transmission via a second resource that has overlap….the priority between the configured grant…the first uplink resource ….the second uplink resource”, par.0374 “overlap…in one or more symbols”,par.0375 “The first configuration parameters of the first configured grant may comprise a first periodicity, a first number of HARQ processes, a first power control parameter”, “The second configuration parameters of the second configured grant may comprise a second periodicity, a second number of HARQ processes, a second power control parameter”).  
Regarding claim 12, the modified Xu discloses everything as claim 1 above.  More specifically, the modified Xu discloses a base station (Xu, fig.3 element 120A)
Regarding claim 23, the modified Xu discloses everything as claim 1 above.  More specifically, the modified Xu discloses a user equipment (UE), comprising: at least one transceiver; a memory comprising instructions; and at least one processor configured to execute the instructions and cause the UE to: receive, via the at least one transceiver (Xu, par.066-067).
Regarding claim 28, the modified Xu discloses everything as claim 1 above.  More specifically, the modified Xu discloses a base station, comprising: at least one transceiver; a memory comprising instructions; and at least one processor configured to execute the instructions (Xu, par.053).

Allowable Subject Matter
Claims 11, 17, 20 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642